The plaintiff in error, hereinafter called defendant, was convicted in the district court of Murray county on a charge of abandoning his wife and minor children in destitute circumstances, and was sentenced to serve a term of one year in the state penitentiary.
The defendant was charged under the provisions of section 1856, Comp. Stat. 1921, as amended by section 2, *Page 97 
chap. 78, of the Session Laws of 1923. The undisputed evidence discloses that on October 13, 1923, defendant left his wife in the town of Sulphur, who at the time had four children under the age of fifteen years. He went to the northeastern part of the state and communicated with his wife by letter or card in four or five instances. Thereafter he procured a divorce at Miami, Okla., although the wife had no notice, actual or constructive. Fifteen months after he left he married again. After leaving, he contributed nothing to their support until arrested and returned to Murray county. The record discloses a flagrant violation of the statute.
Judgment was rendered in December, 1927; the appeal was lodged in this court in June, 1928. No briefs in support have been filed. No jurisdictional nor fundamental error is apparent.
The case is affirmed.
DAVENPORT and CHAPPELL, JJ., concur.